       Case 4:21-cv-00284-DPM Document 25 Filed 07/28/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

SHARLLETTE BERRY                                             PLAINTIFF

v.                       No. 4:21-cv-284-DPM

CAPELLA UNIVERSITY and
STRATEGIC EDUCATION, INC.                               DEFENDANTS

                                ORDER
     This Court dismissed Berry's initial claims against Capella on
5 May 2021. Berry amended her complaint a month later. Capella
again seeks dismissal.    Despite an extension of time, Berry hasn't
responded to the motion. Taking the facts alleged by Berry as true,
Stockley v. Joyce, 963 F.3d 809, 816-17 (8th Cir. 2020), dismissal is
warranted on the current papers. Berry added Strategic Education-
Capella's parent company- as a defendant.            But, her amended
complaint otherwise mirrors the original. She hasn't corrected any of
the deficiencies identified in the Court's previous Order, Doc. 17.
Capella's motion, Doc. 19, is therefore granted as modified. Capella is
dismissed without prejudice.
  Case 4:21-cv-00284-DPM Document 25 Filed 07/28/21 Page 2 of 2



So Ordered.


                                             ,
                            D .P. Marshall Jr.
                            United States District Judge




                              -2-
